DETAILED ACTION
The Amendment filed March 14, 2022 has been received and considered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 9-11, 13, and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over German Patent No. 102014225958 to Besier et al (see U.S. equivalent PG Publication No. 2017/0282877 to Besier et al for the citations referenced in this rejection) in view of PG Publication No. 2016/0214582 to Brenn et al.
	Regarding Claim 1, Besier et al disclose a multi-circuit hydraulically open brake
system (see Figure 1) having most all the features of the instant invention including: at
least two wheel brakes 8a-8d which are assigned to in each case one brake circuit of at
least two brake circuits 13a,b with a pressure discharge path (see paragraph 0049 of
the corresponding PG Pub ‘877 document), a first multi-circuit pressure generator 5 and
a second multi-circuit pressure generator 105 connected in between a fluid vessel 4/104
and the at least two wheel brakes 8a-8d (see Figure 1), and a hydraulic unit 61
configured (i) to connect hydraulically the first and second pressure generators 5,105 to
the at least two wheel brakes 8a-8d, and (ii) to modulate individual brake pressure in the
at least two wheel brakes 8a-8d (see paragraphs 0041 and 0050 of the corresponding
PG Pub ‘877 document), wherein the first pressure generator 5 is configured as a first
plunger system (see Figure 1) and is assigned to a main system which comprises a first
energy supply 70 and a first evaluation and control unit 60a (see paragraph 0041 of the
corresponding PG Pub ‘877 document), wherein the second pressure generator 105 is
configured as a pump system 142/142 and is assigned to a secondary system which
comprises a second energy supply 170 (see paragraph 0065 of the corresponding PG
Pub ‘877 document), which is independent of the first energy supply 70 (see paragraph
0077 of the corresponding PG Pub ‘877 document), and a second evaluation and
control unit 160a configured to actuate the second pressure generator 105 (see
paragraph 0043 of the PG Pub ‘877 document), and wherein components of the
hydraulic unit 61 are assigned to the main system for the individual brake pressure
modulation, such that said components of the hydraulic unit 61 and the first pressure
generator 5 are actuated by the first evaluation and control unit 60a and are supplied
with energy by the first energy supply 70 (see paragraphs 0060-0065, 0076, and 0077
of the corresponding PG Pub ‘877 document).
	However, Besier et al do not disclose that the first and second pressure
generators are connected hydraulically in series between the fluid vessel and the at
least two wheel brakes.
	Brenn et al are relied upon merely for their teachings of a multi-circuit
hydraulically open brake system having a first pressure generator 36 and a second
pressure generator 38 which are connected hydraulically in series between a fluid
vessel 18 and two wheel brakes 28 (see Figure 1 and paragraph 0018).
	It would have been obvious to one of ordinary skill in the art before the effective
filing date of the claimed invention to have designed the brake system of Besier et al so
that the first pressure generator and the second pressure generator are connected
hydraulically in series between the fluid vessel and the wheel brakes as taught by Brenn
et al as an alternate means of providing fluid flow between the pressure generators,
reservoir/fluid vessel, and wheel brakes. Providing the components in a series
configuration would allow for a more direct and simpler fluid connection.
	Regarding Claim 2, Besier et al., as modified, further disclose that first of all the
first pressure generator 5 of Besier et al or 36 of Brenn et al and then the second
pressure generator 105 of Besier et al or 38 of Brenn et al are arranged downstream of
the fluid vessel 4 of Besier et al or 18 of Brenn et al. (see Figure 1 of Besier et al and
Figure 1 of Brenn et al).
	Regarding Claim 3, Besier et al., as modified, further disclose that first of all the
second pressure generator 105 of Besier et al or 38 of Brenn et al and then the first
pressure generator 5 of Besier et al or 36 of Brenn et al are arranged downstream of the
fluid vessel 4 of Besier et al or 18 of Brenn et al (see Figure 1 of Besier et al and Figure
1 of Brenn et al).
	Regarding Claim 9, Besier et al., as modified, further disclose that the second
pressure generator 105 is configured as the pump system 142/142 and the pump
system has a first pump 142 assigned to a first brake circuit of the at least two brake
circuits 13a,b (see Figure 1 of Besier et al), a second pump 142 which is assigned to a
second brake circuit of the at least two brake circuits 13a,b (see Figure 1 of Besier et
al), and a common drive which drives the first and second pumps 142 (see Figure 1 of
Besier et al and paragraph 0065 of the corresponding PG Pub ‘877 document).
	Regarding Claim 10, Besier et al., as modified, further disclose that for each
wheel brake 8a-8d of the at least two wheel brakes, the hydraulic unit 61 comprises in
each case one inlet valve 6a-6d and in each case one outlet valve 7a-7d for the
individual brake pressure modulation (see paragraph 0050 and Figure 1 of Besier et al).
	Regarding Claim 11, Besier et al., as modified, further disclose that the hydraulic unit 61 has in each case one shut-off valve 26a,b for the first plunger system in each brake circuit of the at least two brake circuits 13a,b (See Figure 1 of Besier et al), and the shut-off valve 26a,b, in each case, is configured to replenish brake fluid from the fluid vessel 4 (see Figure 1 of Besier et al and paragraph 0059 of the corresponding PG Pub ‘877 document).
	Regarding Claim 13, Besier et al., as modified, further disclose that the hydraulic unit 61 has in each case one pressure holding and pressure regulating valve 145a,b for the pump system 142/142 in each brake circuit of the at two brake circuits 13a,b, which pressure holding and pressure regulating valves 145a,b are assigned to the secondary system, are actuated by the second evaluation and control unit 160a, and are supplied with energy by the second energy supply 170 (see paragraphs 0065-0067 of the corresponding PG Pub ‘877 document).
	Regarding Claim 14, Besier et al., as modified, further disclose that the hydraulic unit 61 has in each case one suction line 150a,b with a check valve 148a,b for the pump system 142/142 in each brake circuit of the at least two brake circuits 13a,b, which suction line 150a,b additionally connects the pump system 142/142 in each brake circuit of the at least two brake circuits 13a,b hydraulically to the fluid vessel 4/104 (see Figure 1 of Besier et al and paragraph 0065 of the corresponding PG Pub ‘877 document).
	
Allowable Subject Matter
Claims 4-6, 12, and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15-20 are allowed.

Response to Arguments
Applicant's arguments with respect to Claims 1-3, 9-11, 13, and 14 filed March 14, 2022 have been fully considered but they are not persuasive. 
Regarding independent Claim 1, applicant argues that the configuration of Besier requires two separate reservoirs, with independent connections to each of the pressure supply devices 5, 105.  Applicant contends that if the pump 142 of the second supply device 105 were arranged in series with the first supply device 5, as proposed in the office action, the second pump 142 would then be fed with fluid from the first reservoir, via the first pressure supply device 5.  Thus, applicant surmises that the redundancy sought by the Besier configuration in which the two pressure supply devices 5,105 are supplied by independent reservoirs would no longer be possible.  Applicant further contends that since Besier teaches that the separate supply reservoirs are necessary to accomplish the objective of Besier, the Besier reference teaches away from a configuration with the two pressure supply devices 5,105 being arranged in series, as claimed in Claim 1.
In response to this, the examiner respectfully disagrees.  While the examiner appreciates applicant’s remarks regarding the operability of the Besier reference, re-designing the system of Besier to have two pressure supply devices arranged in series as taught by Brenn would not necessarily be beyond the realm of one of ordinary skill in the art to employ.  Brenn provides an effective teaching of a braking system with two pressure generators 36,38 connected hydraulically in series between fluid vessel 18 and wheel brakes 28.  The examiner maintains that this type of fluid configuration allows for a simpler and more direct fluid connection.  And while Besier does have two separate reservoirs, upon learning of the teachings of Brenn, one of ordinary skill in the art could glean that to simplify the fluid flow through a braking system designing the two pressure generators to be in series is merely an alternate equivalent means of better regulating fluid flow in a similar type of braking system.
It is for these reasons that the rejections of Claims 1-3, 9-11, 13, and 14 have been maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        05/05/22